      Case 4:18-cv-00744 Document 64 Filed on 08/03/20 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              August 03, 2020
                       UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

DAVID BUREN WILSON,                        §
                                           §
         Plaintiff,                        §
VS.                                        §    CIVIL ACTION NO. 4:18-CV-00744
                                           §
HOUSTON COMMUNITY COLLEGE                  §
SYSTEM, et al,                             §
                                           §
         Defendants.                       §



      ORDER FOLLOWING TELEPHONE SCHEDULING CONFERENCE
                 HELD ON August 3, 2020 at 8:30 AM

       Appearances:              Waived

       The following schedule shall govern the disposition of this case:

       Initial Disclosures due by:                    Completed
       New parties/class allegations by:              None
       Discovery to be completed by:                  December 1, 2020
       Dispositive motions due by:                    January 15, 2021
       Docket call to be held at 11:30 AM on:         April 5, 2021
       Estimated trial time: TBA                      Jury Trial

The following rulings were made:

       In light of the Coronavirus Pandemic, telephonic appearances are waived.

    Discovery may be extended by agreement of the parties without Court
     intervention. The dispositive motion deadline and docket call dates, however,
     may not be extended without leave of Court.

    Attorney’s fee applications are handled on the papers of the parties after notice.




1/2
      Case 4:18-cv-00744 Document 64 Filed on 08/03/20 in TXSD Page 2 of 2




   Expedited responses are required on all pretrial motions save dispositive
    motions.

       It is so ORDERED.

       SIGNED on this 3rd day of August, 2020.


                                         __________________________________
                                         Kenneth M. Hoyt
                                         United States District Judge




2/2
